

117 S1556 IS: To require a report on the feasibility and benefits of establishing a supply chain center of excellence. 
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1556IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require a report on the feasibility and benefits of establishing a supply chain center of excellence. 1.Supply chain center of excellenceNot later than 1 year after the date of the enactment of this Act, the Administrator of the National Aeronautics and Space Administration (referred to in this section as NASA) shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the feasibility and benefits of establishing a supply chain center of excellence in a State in which NASA does not, as of the date of the enactment of this Act, have a research center or test facility. 